 In the Matter of NEW ERA SHIRT Co.,EMPLOYER,andUNITED GAR-MENT WORKERSOF AMERICA, A. F. L., PETITIONERCase No. 14-R-1736.-Decided August07, 1948DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board,' inaccordance with its then Rules and Regulations-Series 4, on June 27,1947, conducted a prehearing election among the employees of theEmployer, in a unit alleged to be appropriate, to determine whetheror not they desired to be represented by the Petitioner for the pur-poses of collective bargaining.The Tally of Ballots shows theresultsof the election as follows :Approximatenumberof eligible voters----------------------- 42Voidballots------------------------------------------------0Votes cast for the Petitioner---------------------------------15Votes castagainst thePetitioner----------------------------10Valid votes counted-----------------------------------Challenged ballots------------------------------------------ 17Valid votes countedplus challengedballots------------------- 42Thereafter, a hearing on all the issues was scheduled by the RegionalDirector for July 23, 1947, but at the request of counsel for the Em-ployer it was postponed until August 27, 1947.On August 25, 1947,the Regional Director postponed the hearing again as the Petitionerhad not yet complied with the filing requirements of Section 9 (f) and(h) of the amended Act, which was then effective .2On December 23, 1947, the Regional Director administratively dis-missed the petition, on the grounds that (a) the pay-roll date used indetermining voting eligibility was too remote from the day of theelection, and (b) in his opinion, the Board would no longer proceed1Pursuantto the provisions of Section3 (b) of the NationalLaborRelationsAct, theBoard has delegatedits powers in connection with thiscase to a three-man panel consistingof the undersigned Board Members[ChairmanHerzog and Members Murdockand Gray].2The Petitionercompliedwith thoseSling requirementson October 30, 1947.79 N. L. R. B., No. 32.213; ;809095-49-vol. 79-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a final determination in prehearing election cases.The Unionappealed that decision to the Board.Before the appeal was actedupon, the Regional Director, concluding that he had erred in dis-missing the petition, revoked his dismissal.Thereafter, a hearingvv as Bell on March 24, 1948, at Piedmont, Missouri, before Glenn L.Moller, hearing officer.,---At the hearing, the Employer moved to dismiss the petition primarilyon the grounds that: (1) the Regional-Director'exceeded his, power indirecting a prehearing election because substantial issues then existed;(2) the Act, as amended, does not authorize or permit prehearing elec-tions; (3) the Regional Director's letter of dismissal of December 23,1947, became a "final judgment" because the Petitioner did not file itsrequest for review, in writing, within the 10 days prescribed by theBoard's regulations; and (4) the Petitioner's amendments of its origi-nal,petition brought this proceeding within the ban on prehearingelections contained in the Act, as amended:We find no merit in any of these contentions.On June 27, 1947,the day of the balloting, the holding of a prehearing election was amatter within the discretion of the Regional Director.We perceiveno abuse of that discretion in this case.3We have previously con-sidered and rejected the argument that the Board cannot now proceedto a final determination in a representation proceeding in which a pre-hearing election was conducted before August 22, 1947, the effectivedate of the amended Act 4We also reject the Employer's arguments that the Regional Direc-tor's dismissal letter of December 23, 1947, constituted a "final judg-ment" because the Petitioner did not file a written request for reviewof the Regional Director's dismissal of the petition, and that the Peti-tioner's amendments of the petition after the effective date of theamendments to the Act in themselves invalidate the prehearing elec-tion.With regard to the first point, the record reveals that the Boardaccepted and acted upon a timely oral request for review made by thePetitioner.The Petitioner's amendments to its original petition donot constitute an abandonment of the original petition so as to makethis proceeding one entirely under the amended Act.5Accordingly,the Employer's motion is denied.3 SeeMatter of Postece Cotton Mills,73 N. L. R B. 673;Matter of Estee Bedding Co.,73 N. L. R. B.; 825;Matter of Union Switch d SignalCo . 76 N L R. B. 2054Matter of Farmers Feed Company,75 N. L. R. B. 617 ,Matter of Lehigh Riser Mills,Inc,75 N.L. R. B. 280.5The original petition was filed by United Garment Workers of America, District Council15, A. F. of L. That was the designation on the ballots used in the election. On October21, 1947, the petition was amended to show United Garment Workers of America, Local342, A. F L. as the Petitioner.At the hearing,the hearing officer allowed a second amend-ment to show United Garment Workers of America, A F L., as the PetitionerThe Em-,ployer objected to this amendment on the ground that any certification which might issueas a result of this proceeding would run to a labor organization for which its employees NEW ERA SHIRT *CO.215The rulings made by the hearing officer at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERNew Era Shirt Co., a Missouri corporation With its principal officein St. Louis, Missouri, is engaged in the manufacture and sale ofshirts.It operates manufacturing plants in St. Louis, Arcadia, andPiedmont, all in the State of Missouri.Only the Piedmontplant isinvolved in this proceeding.The Employer annually receives at its Piedmont plant,raw mate-rials valuedin excessof $50,000, of which more than 90 percent isshipped to the plant from points outside the State of Missouri.TheEmployer annually produces finished products at this plant valued inexcess of$200,000, of which more than 75 percent is shipped to pointsoutside the State.The Employer admits and We find that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTIONCONCERNING REPRESENTATIONA question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agreed at the hearing that all production and mainte-nance employees 6 at the Employer's Piedmont, Missouri, plant exclud-had not voted.We cannot agree with this argument.The union designation on the ballotcontained the name of the United Garment Workers of America, A F L The amendmentsimply allows the International Union to substitute itself for its District Council 15, whichcould not appear on its own behalf as it,like Local 342, was defunct at the time of thehearingSeeMatter ofTexas Hardwood Manufacturing Company and Southern HardwoodCompany, 73 N. L.R. B. 356.At the time of the election the Petitioner took the position that Otho Berryman,a main-tenance mechanic,and E P.Pyles,a janitor,should be excluded from the unit.Their bal-lots,cast under challenge,were segregated along with the other challenged ballots.How-ever, at the hearing the Petitioner withdrew its challenges when it discovered that Berry-man and Pyles worked on a full-time basis at the Employer'sPiedmont plant.As theparties now agree to their inclusion in the unit,we shall direct that the ballots of Berrymanand Pyles be opened and counted 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDing office and clerical employees and supervisors, constitute an appro-priate bargaining unit.They disagreed, however, as to the status ofMartha Sheifer, whom the Employer would include in the unit, andwhom the Petitioner would exclude as a supervisor.Martha Sheifer was hired on the day that the plant opened and,after working about 10 weeks on a sewing machine, was made a floorwatcher.In that capacity, she circulated among the employees, di-rected their work methods, and moved pieces of material from oneemployee to another.The Employer concedes that she was a super-visor at the time of the hearing, but asserts that she only achievedthat status after the election.However, several months before theelection, the Employer's plant manager told the employees to takeorders from Sheifer.Before the election, Sheifer transferred em-ployees from one job to another, authorized time off, and was in solecharge of the plant during the plant manager's absence.We find thatMartha Sheifer was a supervisor at the time of the election.We shallexclude her from the unit.The challenge to her ballot is sustained.We find that all production and maintenance employees at theEmployer's Piedmont, Missouri, plant, including maintenance me-chanic and janitor, but excluding office and clerical employees, andsupervisors as defined in the Act,7 constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAt the hearing, the Employer contended that the election shouldbe set aside, on the ground that the plant did not have a representativeconlplelnent of employees at the time of the election. AW reject thiscontention.The plant was substantially complete and in full opera-tion at the time of the election.Although there was a considerablepersonnel turn-over during the 9 months between the election and thehearing, the record reveals that the employee complement of 42 onMay 2, 1947, had only increased to 62 by the date of the hearing onMarch 24, 1948.Finally, the Employer argued at the hearing that the election shouldbe set aside because the eligibility date used was not the one' listed inthe Board's Notice of Election. It was, the understanding of theRegional Director, when he ordered the election for June 27, 1947, thatthe Employer would not furnish a pay roll later than that of May 2,4This Includes Martha Sheifer. NEW ERA SHIRT CO.2171947.Accordingly, May 2, 1947, was used as the eligibility date inthe Notice of Election.However, on the day of the election a repre-sentative of the Employer itself gave the Board's agent who con-ducted the election a copy of the pay roll of June 20, 1947.TheBoard's agent thereupon corrected his eligibility list to show thehirings and separations between May 2 and June 20, and, before thevoting began, notified all employees in the plant that those hired be-tween these two dates were eligible to vote.Eight of the nine em-ployees hired during this period cast ballots, as did six of the employeeswhose services were terminated between the two pay-roll dates.TheBoard agent, as a matter of course, challenged each of these 14 ballots.As the employees were notified of the change in the eligibility datebefore the election was conducted, and all but one of the newly hiredemployees cast ballots, we conclude that the change, after the postingof the Notice of Election, did not constitute prejudicial error.Wetherefore overrule the challenges to the ballots of the eight newly hiredemployees, Edith Merdes, Carrie Kieser, Jean McAllister, Effie Mc-Cullough,Maude Newlan, Evelyn Moss, Norman Rabon, and PatRabon, and shall direct that their ballots be opened and counted.Of the six remaining challenged ballots, four were cast by individ-uals who, the Petitioner alleges, had only temporarily quit their em-ployment at the time of the election.These individuals, BerniceBeatty, Almedia Howard, Ruth Shattuck, and Norma Webb all volun-tarily stopped work for personal reasons before the election.Althoughthere is testimony in the record that some of them were told by theEmployer that they would be rehired if jobs were available at thetime they reapplied, no definite promises of reemployment were made.We conclude that these individuals had completely terminated theiremployment with the Employer at the time of the election, and weretherefore not eligible to vote.Accordingly, the challenges to theirballots are sustained.The two other challenged ballots were cast by Dorothy Saundersand Louise Chitwood, who, the Petitioner alleges, were discrimina-torily discharged, and on whose behalf the Petitioner has filed chargesof unfair labor practices, which are now pending before the BoardsWe shall not dispose of these challenges at this time.However, ifthe ballots cast by these two individuals are sufficient to affect theoutcome of the election, after the counting of the other ballots whichwe herein find valid, final outcome of this proceeding will await thedisposition of the unfair labor practice charges.8Case No. 14-C-1307. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with New Era Shirt Co., Piedmont,Missouri, the Regional Director for the Fourteenth Region shall,pursuant to the Rules and Regulations of the Board, within ten (10)days from the date of this Direction, open and count the ballots ofEdith Merdes, Carrie Kieser, Jean McAllister, Effie McCullough,Maude Newlan, Evelyn Moss, Norman Rabon, Pat Rabon, E. P. Pyles,and Otho Berryman; and thereafter prepare and cause to be servedupon the parties a supplemental tally of ballots embodying thereinhis findings as to the outcome of the election; and take such furthersteps in the investigation as may be necessary in accordance with theRules and Regulations of the Board.